Title: 26th.
From: Adams, John Quincy
To: 


       General Lincoln, it seems, finds more difficulties in the affair he has undertaken, than were expected. He has sent for a reinforcement of troops: there are about 2000 men assembled to oppose him. They have the start of him, and it is supposed they intend first to attack, Genl. Shepard, who is at Springfield, with about 1200 men. Part of the militia are going from this town. I pass’d the evening at Mr. Dana’s, and lodg’d there. Saw Mr. Winthrop.
      